J. S29031/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF J.F., A MINOR         :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
APPEAL OF: T.F., MOTHER                  :
                                         :          No. 329 EDA 2019


              Appeal from the Decree Entered January 2, 2019,
            in the Court of Common Pleas of Montgomery County
                 Orphans’ Court Division at No. 2018-A0128


BEFORE: BENDER, P.J.E., LAZARUS, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                    FILED JULY 23, 2019

      T.F. (“Mother”) appeals from the January 2, 2019 decree entered in the

Court of Common Pleas of Montgomery County, Orphans’ Court Division,

involuntarily terminating her parental rights to her dependent child, J.F., male

child, born in October of 2010 (“Child”), pursuant to the Adoption Act,

23 Pa.C.S.A. §§ 2511(a)(1), (2), (8), and (b).1      After careful review, we

affirm.


1 We note that the record reflects that by final decree entered on January 2,
2019, the trial court also terminated the parental rights of birth father
(“Father”) to Child. (Final decree terminating parental rights of birth father,
1/2/19.) In correspondence filed with this court on May 20, 2019, however,
Father’s counsel incorrectly states that Father “voluntarily relinquished his
parental rights” and then notifies this court that Father has “no position
regarding the appeal.” (Correspondence to Prothonotary, Superior Court of
Pennsylvania, from Richard J. Tomkins, Esquire, 5/20/19.)

      The record further reflects that the trial court appointed a guardian
ad litem for Child who also served as Child’s legal counsel. In this case, Child
was eight years old at the time of the termination hearing. The record reflects
that Child has special needs resulting from autism and attention deficit
J. S29031/19

      The trial court set forth the following findings of fact:

            [Child] entered into [Montgomery County Office of
            Children and Youth (“OCY”)] custody due to an
            emergency order on August the 5th, 2016[2] -- that’s
            the date of the emergency order -- after [M]other’s
            arrest for fighting, drug use and drug sales. Prior to
            this placement OCY had received 13 case referrals
            regarding [M]other.[3]

            . . . . The birth father [(“Father”)] is not a resource
            for [Child]. One year after [Child’s] placement a
            paternity test identified [Father] as the birth father.

            In the spring of 2017 OCY located [Father], but he has
            not responded to OCY contact attempts, nor has he
            had contact with [Mother] during this placement
            period.

            I also note that despite receiving notice[, Father]
            failed to show up for the [termination of parental
            rights] hearing.

hypersensitivity disorder. Child’s legal counsel and guardian ad litem stated
at the termination hearing that based on her interactions with Child, there is
no conflict between his best and legal interests. (Notes of testimony,
11/28/18 at 153-154.) Therefore, because no conflict existed between Child’s
legal and best interests, Child’s guardian ad litem was permitted to represent
Child’s legal interests. See In re T.S., 192 A.3d 1080, 2018 Pa. LEXIS 4374,
2018 WL 4001825, at *10 (Pa. 2018) (stating that “during contested
termination-of-parental-rights proceedings, where there is no conflict between
a child’s legal and best interests, an attorney-guardian ad litem representing
the child’s best interests can also represent the child’s legal interests.”). See
also In re D.L.B., 166 A.3d 322, 329 (Pa.Super. 2017) (stating that
“separate representation would be required only if the child’s best interests
and legal interests were somehow in conflict.”).

2 The record reflects that Child was adjudicated dependent on August 16,
2016. (Order of adjudication – dependent child, 8/16/16.)

3 Mother’s caseworker testified that the 13th General Protective Services
referral came in on June 15, 2016 and “concern[ed] drug use in the home and
possible manufacturing of drugs in the home where small children live.”
(Notes of testimony, 11/26/18 at 59-60.)


                                      -2-
J. S29031/19



          [Child] is a child with developmental special needs.
          When born he tested positive for marijuana. Since
          entering OCY custody[, Child] has been diagnosed
          with ADHD and autism.        He has seen a mobile
          therapist, a behavioral specialist and a trauma
          therapist in addition to receiving Family Based
          Services.

          As a result of her arrest on August 6, 2016, [Mother]
          pled guilty to the felony charge of possession with
          intent to distribute and received a sentence of four
          years [of] probation on December 11, 2017.

          This sentence was issued along with or concurrent to
          several probation violations on the same day, in
          addition to a guilty plea to a misdemeanor of the third
          degree, disorderly conduct charge, for the August 5,
          2016, arrest. August 5 or August 6, on or about
          August 5.

          Since the guilty plea date[, Mother] has had
          subsequent contacts with our criminal justice system.
          They include a DUI arrest on March 7, 2017, where
          she received a time-served sentence.             And on
          October 1, 2018, [Mother] was arrested for an
          additional possession with intent to distribute charge.
          She is still in jail at this point awaiting disposition of
          that charge.

          [Mother’s] initial involvement with OCY after her
          arrest in August of 2016 was promising. She tested
          positive for marijuana in August and September of
          2016. By mid-October the tests were negative and
          visits with [Child] increased and even became
          unsupervised.

          [Mother’s] urine test on January 19, 2017, was
          positive for PCP and the visits then reverted to
          two-hour supervised visits.

          Since then[, Mother] failed to meet Family Service
          Plan goals.   OCY offered Time Limited Family



                                    -3-
J. S29031/19


           Reunification in September of 2016.           [M]other
           voluntarily terminated those services in April of 2017.

           [Mother] consistently tested positive for drugs and
           failed to take advantage of treatment options. She
           successfully completed one drug program, Aldie, yet
           continued to test positive on future urine tests.

           [Mother] failed to obtained [sic] psychological and
           psychiatric evaluations so that if mental health issues
           existed they could not be addressed as required under
           the Family Service Plan.

           [Mother] consistently attended visits made available
           by OCY. During those visits she consistently had
           inappropriate conversations[4] with [Child] despite
           counseling.

           The parental bond is tenuous and predicated upon
           meeting the needs of [Mother]. [Child] has remained
           with the same foster family since his placement with
           OCY. The home is a supportive environment where
           [Child] looks to the foster parents for guidance and to
           meet his needs in a loving relationship. He is bonded
           with his foster parents.

           I will now address factors as they relate to my
           decision.

           I am unable to consider the issue of mental health as
           a factor.

           The Family Service Plans, namely Exhibit[s] 3 and 4,
           require [Mother] to get a psychiatric and a
           psychological evaluation.     Exhibit No. 4 lists no
           progress for that effort, whereas Exhibits 3 and 5 list
           progress as minimal in meeting that goal.          No
           evidence was presented at trial regarding [Mother’s]

4  The caseworker provided examples of the inappropriate conversations
Mother had with Child, which included Mother’s telling Child that she was
fighting with her lawyer, that her lawyer was not doing his job, that OCY was
not doing its job, and that Child’s foster parents would “turn [Child] gay.”
(Notes of testimony, 11/26/18 at 96-97.)


                                    -4-
J. S29031/19


           mental health concerns other than the fact that she
           failed to receive the required assessment.

Notes of testimony, 1/2/19 at 6-10.

           I acknowledge [Mother’s] current participation in the
           parenting classes while incarcerated at Montgomery
           County    Correctional    Facility  despite   earlier
           opportunities for improvement in that area.

           Furthermore, [Mother’s] continued behavior that
           makes her subject to incarceration, knowing she is on
           probation, is troublesome and it belies the sincerity of
           her attempts to improve.

           [C]hild’s safety is the paramount concern of this
           Court. Substitute care as provided in foster care is
           only a temporary setting. It is not a place for children
           to grow up.

           The bulk of the evidence received in this matter
           focused on parental drug use, so I will next address
           that factor. In addition to [Mother’s] admitted use,
           the evidence of drug testing with the petitioner
           reveals predominantly positive tests for PCP with
           occasional marijuana results. [Mother’s] continued
           drug use and her resulting incarcerations in the plural
           make it impossible for her to provide the parental
           care, control, housing, nutrition, comfort and support
           necessary for the child’s physical and mental
           well-being.

Id. at 12-13.

           In this case the testimony clearly established that
           there is affection and that [Mother] cares for and
           interacts with [C]hild. Throughout my deliberations I
           consistently viewed the photos. This showed me
           pictures of concern and care for [Child]. [Mother] has
           maintained throughout her visits consistent contact,
           yet inappropriate contact, and the Court received
           credible testimony that there is a tenuous parental
           bond between [C]hild and [Mother] in this matter.



                                      -5-
J. S29031/19


               The pictures provided by [Mother] unfortunately only
               tell one side of the story. In this case I find that a
               limited parental bond exists between [Mother] and
               [Child]. I find that there is no parental bond between
               [Child] and [Father]. However, I find that a strong
               bond exists between [Child] and the foster parents.
               Therefore, I find from the evidence and the testimony
               that termination of the birth parents’ rights best
               serves the needs and the welfare of [Child], and that
               termination of the parental rights will not irreparably
               harm [Child].

Id. at 18-19.

         The record reflects that Mother filed a timely notice of appeal, together

with     a   statement   of   errors   complained   of   on   appeal   pursuant   to

Pa.R.A.P. 1925(a)(2)(i). At the termination hearing, the trial court stated that

it explained its termination decision on the record “to satisfy the Pennsylvania

Rule of Appellate Procedure 1925(a)[(2)(ii)].” (Notes of testimony, 1/2/19

at 2.)

         Mother raises the following issues for our review:

               1.    Did the Honorable Trial Court commit error in
                     terminating the parental rights of Mother,
                     pursuant to Pa. C.S.[A.] §2511(a)(1), when the
                     testimony at trial demonstrated that Mother
                     has made determined and courageous efforts
                     to address her addiction issues and at no point
                     has    evidenced    a    settled  purpose    of
                     relinquishing her parents [sic] claim nor has
                     she failed or refused to perform parental
                     duties?

               2.    Did the Honorable Trial Court commit error in
                     terminating the parental rights of Mother,
                     pursuant to Pa. C.S.[A.] §2511(a)(2), when the
                     testimony at trial demonstrated that Mother
                     has made determined and courageous efforts


                                         -6-
J. S29031/19


                   to address her addiction issues and has
                   successfully remedied any alleged causes of
                   the [C]hild’s separation from Mother?

            3.     Did the Honorable Trial Court commit error in
                   terminating the parental rights of Mother,
                   pursuant to Pa.C.S.[A.] §2511(a)(8), when the
                   testimony at trial demonstrated that (i) the
                   conditions which led to the removal of [C]hild
                   have been remedied by Mother’s determined
                   efforts to address her addiction issues, and
                   (ii) termination of Mother’s parental rights
                   would not serve the needs and welfare of
                   [C]hild given the strong and living [sic] bond
                   between Mother and [C]hild?

            4.     Did the Honorable Trial Court commit error in
                   terminating Mother’s parental rights where the
                   facts demonstrated that a strong and loving
                   bond exists between Mother and [C]hild and
                   the petitioner failed to establish by clear and
                   convincing evidence that termination was in the
                   best interest of [C]hild as contemplated by
                   23 Pa.C.S.[A.] §2511(b)?

Mother’s brief at 2.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.” In re
            Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012). “If
            the factual findings are supported, appellate courts
            review to determine if the trial court made an error of
            law or abused its discretion.” Id. “[A] decision may
            be reversed for an abuse of discretion only upon
            demonstration       of    manifest    unreasonableness,
            partiality, prejudice, bias, or ill-will.” Id. The trial
            court’s decision, however, should not be reversed
            merely because the record would support a different


                                     -7-
J. S29031/19


            result. Id. at 827. We have previously emphasized
            our deference to trial courts that often have first-hand
            observations of the parties spanning multiple
            hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
            2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,

855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).        “[I]f competent

evidence supports the trial court’s findings, we will affirm even if the record

could also support the opposite result.” In re Adoption of T.B.B., 835 A.2d
387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

            Our case law has made clear that under Section 2511,
            the court must engage in a bifurcated process prior to
            terminating parental rights. Initially, the focus is on
            the conduct of the parent.        The party seeking
            termination must prove by clear and convincing
            evidence that the parent’s conduct satisfies the
            statutory grounds for termination delineated in
            Section 2511(a). Only if the court determines that the
            parent’s conduct warrants termination of his or her
            parental rights does the court engage in the second
            part of the analysis pursuant to Section 2511(b):
            determination of the needs and welfare of the child
            under the standard of best interests of the child. One
            major aspect of the needs and welfare analysis
            concerns the nature and status of the emotional bond
            between parent and child, with close attention paid to
            the effect on the child of permanently severing any
            such bond.


                                     -8-
J. S29031/19



In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).

     Here, the trial court terminated Mother’s parental rights pursuant to

Sections 2511(a)(1), (2), and (8), as well as (b). We have long held that, in

order to affirm a termination of parental rights, we need only agree with the

trial court as to any one subsection of Section 2511(a), as well as

Section 2511(b).    In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc). Here, we analyze the trial court’s termination decrees pursuant

to Sections 2511(a)(2) and (b), which provide as follows:

           (a)     General rule.--The rights of a parent in regard
                   to a child may be terminated after a petition
                   filed on any of the following grounds:

           ....

                   (2)   The    repeated     and    continued
                         incapacity, abuse, neglect or refusal
                         of the parent has caused the child
                         to be without essential parental
                         care,    control   or   subsistence
                         necessary for his physical or mental
                         well-being and the conditions and
                         causes of the incapacity, abuse,
                         neglect or refusal cannot or will not
                         be remedied by the parent.



                                      -9-
J. S29031/19


           (b)   Other       considerations.--The      court    in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of the
                 child. The rights of a parent shall not be
                 terminated solely on the basis of environmental
                 factors such as inadequate housing, furnishings,
                 income, clothing and medical care if found to be
                 beyond the control of the parent. With respect
                 to any petition filed pursuant to subsection
                 (a)(1), (6) or (8), the court shall not consider
                 any efforts by the parent to remedy the
                 conditions described therein which are first
                 initiated subsequent to the giving of notice of
                 the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

           In order to terminate parental rights pursuant to
           23 Pa.C.S.A. § 2511(a)(2), the following three
           elements must be met: (1) repeated and continued
           incapacity, abuse, neglect or refusal; (2) such
           incapacity, abuse, neglect or refusal has caused the
           child to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being; and (3) the causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015),

quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002).        “Parents are


                                   - 10 -
J. S29031/19

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a long

period of uncooperativeness regarding the necessity or availability of services,

may properly be rejected as untimely or disingenuous.” In re A.L.D., 797
A.2d at 340 (internal quotation marks and citations omitted).

      With respect to incarcerated parents, in In re Adoption of S.P., our

supreme court held as follows:

            [W]e now definitively hold that incarceration, while
            not a litmus test for termination, can be determinative
            of the question of whether a parent is incapable of
            providing “essential parental care, control or
            subsistence” and the length of the remaining
            confinement can be considered as highly relevant to
            whether “the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent,” sufficient to provide grounds
            for     termination     pursuant     to    23 Pa.C.S.A.
            § 2511(a)(2). See e.g. Adoption of J.J., 511 Pa.
590, 515 A.2d 883, 891 (Pa. 1986) (“[A] parent who
            is incapable of performing parental duties is just as
            parentally unfit as one who refuses to perform the
            duties.”); [In re:] E.A.P., [944 A.2d 79, 85
            (Pa.Super. 2008)] (holding termination under
            § 2511(a)(2) supported by mother’s repeated
            incarcerations and failure to be present for child,
            which caused child to be without essential care and
            subsistence for most of her life and which cannot be
            remedied despite mother’s compliance with various
            prison programs).       If a court finds grounds for
            termination under subsection (a)(2), a court must
            determine whether termination is in the best interests
            of the child, considering the developmental, physical,
            and emotional needs and welfare of the child pursuant
            to § 2511(b).       In this regard, trial courts must
            carefully review the individual circumstances for every
            child to determine, inter alia, how a parent’s



                                      - 11 -
J. S29031/19


            incarceration will factor into an assessment of the
            child’s best interest.

In re Adoption of S.P., 47 A.3d at 830-831.

      Here, the trial court terminated Mother’s parental rights under

Section 2511(a)(2) because it found:

            clear and convincing evidence that [Mother’s] drug
            use creates a parental incapacity and has resulted in
            the neglect of parental duties and an inability to
            provide a safe and secure home for [Child]. Moreover,
            this drug use is a condition that led to the removal of
            [C]hild from [Mother’s] care and [the trial court finds]
            that OCY has demonstrated that this condition cannot
            and will not be remedied by [Mother] within a
            reasonable period of time.

            While [Mother] has been clean and sober for very brief
            periods of time, including her incarceration, she has
            repeatedly relapsed, leaving [Child] without adequate
            parental care and supervision.

            Given the length of time that [Child] has been placed
            in foster care, OCY has demonstrated that the
            conditions that led to his removal from the home
            cannot or will not be remedied within a reasonable
            time.

Notes of testimony, 1/2/19 at 13.

      We conclude that the record supports the trial court’s factual findings

and that the trial court did not abuse its discretion in terminating Mother’s

parental rights under Section 2511(a)(2). The record demonstrates that the

conditions that existed upon removal establish repeated and continued

incapacity, abuse, neglect, or refusal of Mother that caused Child to be without

essential parental care, control, or subsistence necessary for his physical or



                                     - 12 -
J. S29031/19

mental well-being. The record also supports the trial court’s conclusion that

Mother continued to lack capacity to parent Child.

        We now turn to whether termination was proper under Section 2511(b).

As to that section, our supreme court has stated as follows:

             [I]f the grounds for termination under subsection (a)
             are met, a court “shall give primary consideration to
             the developmental, physical and emotional needs and
             welfare of the child.” 23 Pa.C.S.[A.] § 2511(b). The
             emotional needs and welfare of the child have been
             properly interpreted to include “[i]ntangibles such as
             love, comfort, security, and stability.” In re K.M., 53
A.3d 781, 791 (Pa.Super. 2012). In In re E.M., 620
             A.2d [481, 485 (Pa. 1993)], this Court held that the
             determination of the child’s “needs and welfare”
             requires consideration of the emotional bonds
             between the parent and child. The “utmost attention”
             should be paid to discerning the effect on the child of
             permanently severing the parental bond. In re K.M.,
53 A.3d at 791.       However, as discussed below,
             evaluation of a child’s bonds is not always an easy
             task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.”      In re K.Z.S., 946 A.2d 753,

762-763 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).



                                     - 13 -
J. S29031/19

      Moreover,

            While a parent’s emotional bond with his or her child
            is a major aspect of the subsection 2511(b)
            best-interest analysis, it is nonetheless only one of
            many factors to be considered by the court when
            determining what is in the best interest of the child.

                  [I]n addition to a bond examination, the
                  trial court can equally emphasize the
                  safety needs of the child, and should also
                  consider the intangibles, such as the love,
                  comfort, security, and stability the child
                  might have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219, quoting In re N.A.M., 33 A.3d
95, 103 (Pa.Super. 2011) (quotation marks and citations omitted).

      Our supreme court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are in

a pre-adoptive home and whether they have a bond with their foster parents.”

T.S.M., 71 A.3d at 268.      The court directed that, in weighing the bond

considerations pursuant to Section 2511(b), “courts must keep the ticking

clock of childhood ever in mind.” Id. at 269. The T.S.M. court observed,

“[c]hildren are young for a scant number of years, and we have an obligation

to see to their healthy development quickly. When courts fail . . . the result,

all too often, is catastrophically maladjusted children.” Id.

      In her appellate brief, Mother rehashes the trial testimony in an effort

to convince this court to reach a different result.    (See Mother’s brief at

21-23.)   Where, however, as here, the record supports the trial court’s

findings of fact and credibility determinations, we are bound by those findings


                                     - 14 -
J. S29031/19

and determinations. See T.S.M., 71 A.3d at 267 (citation omitted). Mother

also contends that termination “will deny [] Child the opportunity to pursue a

relationship with a mother who dearly loves him and desperately wants to be

a productive citizen and positive part of his life.” (Mother’s brief at 22-23.)

Mother’s argument, however, fails to address the primary consideration under

Section 2511(b), which is Child’s developmental, physical, and emotional

needs and welfare.5

      Here,   the   record supports    the     trial   court’s   determination   that

termination of Mother’s parental rights is in Child’s best interest.             The

caseworker testified that termination is in Child’s best interest because Child

needs permanency and needs to know he is safe and in a stable home. (Notes

of testimony, 11/26/18 at 86, 117.) She also testified that termination will

not detrimentally impact Child, so long as he remains with his foster parents

and continues to receive the services that he needs.              (Id. at 86.)   The

caseworker also stated that Child’s foster parents have made every effort to

put services in place for Child and that they help Child with his issues. (Id.

at 85.) Child looks to his foster parents for guidance and support. (Id.)

      Child’s foster mother testified that Child is loved, safe, and happy.

(Notes of testimony, 12/5/18 at 4.) She stated that since Child has been in


5 We note that Mother further claims that the trial court “unduly relied on
caseworkers from [OCY], as opposed to expert testimony.” (Mother’s brief
at 22.) It is well settled that when evaluating a parental bond, expert
testimony is not required and caseworkers may offer evaluations. See
In re Z.P., 94 A.2d at 112.


                                      - 15 -
J. S29031/19

her care and receiving needed services, “he has come a really long way” in

managing his emotions and becoming self and socially aware.          (Id. at 6.)

Child is also doing “great” in school.     (Id.)    Foster mother described her

relationship with Child as “sort of typical of a parent-son” relationship with

“[l]ots of love and laughter and clear boundaries, predictability.” (Id. at 7.)

Foster mother also stated that she and her wife are willing to be adoptive

resources. (Id.)

        Our review of the record supports the trial court’s determination that

termination was proper under Section 2511(b).

        In conclusion, we find no abuse of discretion and conclude that the trial

court     appropriately    terminated    Mother’s     parental   rights    under

Sections 2511(a)(2) and (b).

        Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 7/23/19




                                      - 16 -